DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “transmitting the current state information” which is unclear and indefinite to the Examiner, where it is unclear what state is being referred back to. For examination purposes, the phrase “transmitting the current state information” will be treated as “transmitting a current state information”.
Claim 12 is rejected for depending from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP-09-113039 (Watanabe hereinafter) in view of US 2011/0291597 (Kern hereinafter).
Regarding claim 1, Watanabe teaches controlling an electric compressor (Abstract) that discloses determining whether a refrigerant is in a liquid phase or in a gas phase (State Estimating Means 13); preheating the refrigerant by applying power to the electric compressor according to a phase of the refrigerant (¶ 16-27 and ¶ 10); and controlling the electric compressor wherein the electric compressor is operated after the refrigerant is preheated (Inherent that the compressor is controlled during operation where it is being interpreted that the compressor operates in its inherent nature after the refrigerant is heated).
Watanabe is silent with respect to aligning a position of a rotor after an electric compressor is powered on at the beginning of the method.
However, Kern teaches an electric compressor that discloses aligning a position of a rotor after an electric compressor is powered on (¶ 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Watanabe with the initial step of aligning the position of the rotor to properly align the motor for operation.
Regarding claim 2, Watanabe’s modified teachings are described above in claim 1 where the combination of Watanabe and Kern would further disclose that  the aligning step further comprises setting positions of operation of the rotor and a stator of the electric compressor by applying DC power to the electric compressor for a predetermined amount of time (Kern is directed to a BLDC motor therefore when the rotor is aligned as required there will be DC power applied to the electric compressor to achieved the desired angle).
Regarding claim 3, Watanabe’s modified teachings are descried above in claim 1 where the combination of Watanabe and Kerns would further disclose that the determining step further comprises: detecting a temperature in the electric compressor (Watanabe 11 is a temperature detector); and detecting a pressure in the electric compressor (Watanabe 12 is a pressure detector).
Regarding claim 5, Watanabe’s modified teachings are descried above in claim 1 where the combination of Watanabe and Kerns would further disclose the preheating step further comprises performing a first preheating for differently controlling an intensity and an application time of DC power applied to the electric compressor (The first pass through of Watanabe’s control logic will provide a pre-heating step at a predetermined amount of time to obtain the desired refrigerant state).
Regarding claim 6. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP-09-113039 (Watanabe) in view of US 2011/0291597 (Kern) and further in view of US 2012/0198868 (Huff hereinafter).
Regarding claim 4, Watanabe’s modified teachings are described above in claim 3 but are silent with respect to determining enthalpy data based on the temperature and the pressure in the electric compressor.
However, Huff teaches a refrigeration system that discloses determining enthalpy data based on the temperature and the pressure in the electric compressor (¶ 52 correlates the detected pressure and temperature to determine enthalpy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the enthalpy of Watanabe’s compressing system further detect the state of the refrigerant. 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP-09-113039 (Watanabe hereinafter) in view of US 2011/0291597 (Kern) in view of US 8902071 (Barton hereinafter) and further in view of US 2012/0186283 (Giunta hereinafter).
Regarding claim 7, Watanabe teaches controlling an electric compressor (Abstract) that discloses determining whether a refrigerant is in a liquid phase or in a gas phase (State Estimating Means 13); preheating the refrigerant by applying power to the electric compressor according to a phase of the refrigerant (¶ 16-27 and ¶ 10); and controlling the electric compressor wherein the electric compressor is operated after the refrigerant is preheated (Inherent that the compressor is controlled during operation where it is being interpreted that the compressor operates in its inherent nature after the refrigerant is heated).
Watanabe is silent with respect to aligning a position of a rotor after an electric compressor is powered on at the beginning of the method.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Watanabe with the initial step of aligning the position of the rotor to properly align the motor for operation.
Watanabe is silent with respect to providing a current state information of the electric compressor for an operator according to the phase of the refrigerant in the electric compressor.
However, Barton teaches an HVAC control scheme and monitoring set-up that discloses providing a current state information of the electric compressor for an operator according to the phase of the refrigerant in the electric compressor. (Column 7 Lines 37-54 and Column 8 Lines 33-50). The resultant combination would be such that the user would be given a screen to monitor the compressor system such that the method would include transmitting current state information of the electric compressor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Watanabe with the display and monitoring aspect of Barton to increase the user awareness and monitoring capabilities therefore assisting in preventing malfunctions.
Watanabe is silent with respect to applying power to the electric compressor according to whether a control command of the operator is present.
However, Giunta teaches a compressor controller with a preheating function that discloses applying power to the electric compressor according to whether a control command of the operator is present (¶ 16 details the user activating a pre-heat mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preheating method of Watanabe with the additional 
Regarding claim 8, Watanabe’s modified teachings are described above in claim 7 where the combination above further discloses the providing step further comprises: communicating with a server through a communication module provided in a mounting object equipped with the electric compressor (Barton’s teachings show that a common terminal is receiving the sensed data therefore acting as a server and in communication with the compressor); and displaying state information of the refrigerant in the electric compressor on a terminal of the operator (Barton Column 7 Lines 37-54 and Column 8 Lines 33-50).
Regarding claim 9, Watanabe’s modified teachings are described above in claim 7 where the combination above further discloses the preheating step further comprises: preheating the refrigerant by applying DC power to the electric compressor when the control command is received from the operator (¶ 16 of Giunta); and providing the current state information of the electric compressor for the operator while repeatedly warning the operator of the current state information for a plurality of times when the operator does not transmit the control command (Barton’s display will show the current state details while also informing the user of an error per Column 7 Lines 37-54 and Column 8 Lines 33-50). 
Regarding claim 10
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP-09-113039 (Watanabe) in view of US 2014/0309882 (Antchak hereinafter) and further in view of US 8902071 (Barton).
Regarding claim 11, Watanabe teaches controlling an electric compressor (Abstract) that discloses determining whether a refrigerant in an electric compressor is in a liquid phase or in a gas phase (State Estimating Means 13); preheating the refrigerant by applying power to the electric compressor according to a phase of the refrigerant (¶ 16-27 and ¶ 10); and controlling the electric compressor wherein the electric compressor is operated after the refrigerant is preheated (Inherent that the compressor is controlled during operation where it is being interpreted that the compressor operates in its inherent nature after the refrigerant is heated).
Watanabe is silent with respect to the impact of the compressor being in a vehicle such that determining whether a refrigerant in an electric compressor is in a liquid phase or in a gas phase when a vehicle is stopped; preheating the refrigerant by applying power to the electric compressor according to a phase of the refrigerant, regardless of starting of the vehicle; and transmitting current state information of the electric compressor to an operator after the refrigerant is preheated.
However, Antchak teaches an electric compressor used in a vehicle that discloses operation of the compressor regardless of the state of the vehicle (¶ 180). The resultant combination would allow for the compressor to be operated and controlled when the vehicle is off or on such that the method includes determining whether a refrigerant in an electric compressor is in a liquid phase or in a gas phase when a vehicle is stopped; preheating the refrigerant by applying power to the electric compressor according to a phase of the refrigerant, regardless of starting of the vehicle.

Watanabe, per Antchak, is silent with respect to transmitting current state information of the electric compressor to an operator after the refrigerant is preheated.
However, Barton teaches an HVAC control scheme and monitoring set-up that discloses a display screen for a user that shows the operation status of various components and user alerts (Column 7 Lines 37-54). The resultant combination would be such that the user would be given a screen to monitor the compressor system such that the method would include transmitting current state information of the electric compressor to an operator after the refrigerant is preheated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Watanabe with the display and monitoring aspect of Barton to increase the user awareness and monitoring capabilities therefore assisting in preventing malfunctions. 
Regarding claim 12, Watanabe’s modified teachings are described above in claim 11 where the combination of Watanabe, Antchak, and Barton would further disclose that the preheating step further comprises: uniformly applying an intensity and an application time of DC power applied to the electric compressor for a predetermined period of time; and controlling the electric compressor wherein the DC power applied to the electric compressor is powered off after the DC power is applied to the electric compressor for the predetermined period of time. (¶ 16-27 and 10 of Watanabe states that preheating will be performed until the desired 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746